Title: John Adams to Abigail Adams, 15 November 1800
From: Adams, John
To: Adams, Abigail


				
					My dearest Friend
					Washington Nov. 15. 1800
				
				I recd last night your Letter of the 11th. Your Girls and Mr shipley arrived in good health and Spirits. I shall Send the Charriot this morning to meet you. It would be a great pleasure to me to go in it, but I am so engaged in indispensable business that I know not how to leave it and another thing of some importance is your Son may take a seat with you & Suzan in the Charriot and that will relieve the Burthen of the other Horses a good deal.
				The Ancients thought a great Book a great Evil. Mr H. will find a little Book an evil great enough for him: for although it will probably answer its and with regard to me it will not answer his end with Regard to another Gentleman: but will ensure the Choice of the Man whom he dreads or pretends to dread more than me. I am of

Opinion however that he would prefer Mr J. to me. And so would Some others. Some of these are desirous of Confusion, and a dissolution of the Confederacy. Some in hopes of getting a new Constitution more to their Minds, some I fear in hopes of dividing the Continent, and setting up two or three Confederacies—and some perhaps in hopes of making an Army necessary.
				The opposite Party too are divided into, many Sects, as the World will see, if they succeed in their Choice. Their Man will not be found to be the Man of all their People: No nor a Majority of them. He is not thorough going enough. He is not daring and desperate enough. In short one half the Nation has analyzed itself, within 18 months, past and the other will analyze itself in 18 months more. By that time this Nation if it has any Eyes, will see itself in a Glass. I hope it will not have reason to be too much disgusted with its own Countenance.
				But I wander. Yours with an Affection / that will never end or be diminished but / with the Life of
				
					J. A.
				
			